UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009. OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-29360 RiT TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 24 Raoul Wallenberg Street, Tel Aviv, Israel (Address of principal executive offices) Eran Ayzik, C.F.O RiT Technologies Ltd. 24 Raoul Wallenberg Street, Tel Aviv, Israel Mail to: erana@rit.co.il Tel: +972-3- 7664249 Fax: +972-3- 6455162 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Ordinary Shares, NIS 0.8 par value per share NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2009, the issuer had 2,604,428 ordinary shares outstanding (excluding 2,125 ordinary shares held as treasury shares). Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer oNon-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: o Item 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No 2 Part I Item 1 Identity of Directors, Senior Management and Advisors 5 Item 2 Offer Statistics and Expected Timetable 5 Item 3 Key Information 5 Item 4 Information on the Company 17 Item 4A Unresolved Staff Comments 28 Item 5 Operating and Financial Review and Prospects 28 Item 6 Directors, Senior Management and Employees 41 Item 7 Major Shareholders and Related Party Transactions 49 Item 8 Financial Information 53 Item 9 The Offer and Listing 54 Item 10 Additional Information 55 Item 11 Quantitative and Qualitative Disclosures about Market Risk 68 Item 12 Description of Securities Other Than Equity Securities 69 Part II Item 13 Defaults, Dividend Arrearages and Delinquencies 69 Item 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 69 Item 15 Controls and Procedures 69 Item 16A Audit Committee Financial Expert 70 Item 16B Code of Ethics 70 Item 16C Principal Accountant Fees and Services 70 Item 16D Exemptions from Listing Requirements and Standards for Audit Committee 71 Item 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 71 Item 16F Change in Registrant’s Certifying Accountant 71 Item 16G Corporate Governance 71 Part III Item 17 Financial Statements 71 Item 18 Financial Statements 72 Item 19 Exhibits 73 3 INTRODUCTION Unless the context otherwise requires, all references in this annual report to: · "we", "us", "our", "RiT", the "Registrant" or the "Company" refer to RiT Technologies Ltd. and its wholly- owned subsidiaries; · "dollars" or "$" are to United States Dollars · “NIS” are to New Israeli Shekels, the currency of the State of Israel; · "Companies Law" or the "Israeli Companies Law" are to the Israeli Companies Law, 5759-1999; · "SEC" are to the United States Securities and Exchange Commission; · “STINS” or “STINS COMAN” are to STINS COMAN Incorporated, a Russian corporation headquartered in Moscow, Russia, and which is our largest shareholder; and · "enterprise" and "carrier"" relate to the sectors we formerly identified as "datacom" and "telecom." Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms,and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. Trademarks Unless indicated otherwise by the context, trade names, trademarks and/or service marks appearing throughout this annual report are trademarks of RiT, its subsidiaries and/or its affiliates and may be registered in certain jurisdictions. Reverse Share Split On August 24, 2009, we effected a one-for-eight reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed from NIS 0.1 per share to NIS 0.8 per share. Unless otherwise indicated, all ordinary share, option and per share amounts in this annual report have been adjusted to give retroactive effect to the stock split for all periods presented. Cautionary Statement Concerning Forward-Looking Statements Statements in this annual report that are not statements of historical or current fact constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995.We have based these forward-looking statements on our current expectations and projections about future events. These statements include but are not limited to: · expectations as to the timing of profitability, and the adequacy of our cash balances and cash flow from operations to support our operations for specified periods of time; · expectations as to the timing of raising additional financing; · statements as to expected sales, operating results and certain expenses, including research and development and sales and marketing expenses; · expectations as to the development of our products and technology, and the timing of enhancements to our products and new product launches; · expectations that we will not lose a significant customer or customers or experience increased fluctuations of demand or rescheduling of purchase orders; · estimates of the impact of changes in currency exchange rates on our operating results; · expectations as to the adequacy of our inventory of critical components and finished products; 4 · expectations that our markets willgrow; · expectations that our products will remain accepted within their respective markets and will not be replaced by new technology; · expectations that competitive conditions within our markets will not change materially or adversely; · expectations that we will retain key technical and management personnel; · expectations that our recent change in control and changes in management will not be disruptive to our business; · expectations that our forecasts will accurately anticipate market demand; · expectations as to the adequacy of our manufacturing facilities and the timing of any expansion; · our inability to satisfy Nasdaq’s requirements for continued listing; and · statements as to our expected treatment under Israeli and U.S. federal tax legislation and the impact that new Israeli tax and corporate legislation may have on our operations. In addition, statements that use the terms "believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.We desire to take advantage of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995 and we are including this cautionary statement in connection with this safe harbor legislation.All forward-looking statements in this Form 20-F and any other written or oral statements made by us or on our behalf reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties, including, but not limited to, the risks and uncertainties described in "Item 3.D. – Risk Factors", that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A.Selected Financial Data We have derived the following selected consolidated balance sheet data as of December 31, 2009 and 2008, and the selected consolidated operating data for the years ended December 31, 2009, 2008, and 2007 from our audited consolidated financial statements and notes included elsewhere in this annual report, which have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. We have derived the selected consolidated balance sheet data as of December 31, 2007, 2006, and 2005 and the selected consolidated operating data for the years ended December 31, 2006 and 2005 from our audited consolidated financial statements not included in this annual report, which have been prepared in accordance with U.S. GAAP. 5 You should read the following selected consolidated financial data together with "Item 5. - Operating and Financial Review and Prospects" and our consolidated financial statements and notes thereto and the other financial information appearing elsewhere in this annual report. Operating Data Year Ended December 31, (in thousands, except per share data) Sales $ Cost of sales Gross profit Operating expenses: Research and development, gross Less - royalty-bearing participation Research and development, net Sales and marketing General and administrative Total operating expenses Operating income (loss) Financial income (loss), net ) 52 64 Net income (loss) for the year $ ) $ ) $ ) $ ) $ Net Income (Loss) Per Share Basic net income (loss) per ordinary share $ ) $ ) $ ) $ ) $ Diluted net income (loss) per ordinary share $ ) $ ) $ ) $ ) $ Weighted average number of ordinary shares used to compute basic net income (loss) per ordinary share 2,604,428 2,060,697 1,833,772 1,828,607 1,786,113 Weighted average number of ordinary shares used to compute diluted net income (loss) per ordinary share 2,604,428 2,060,697 1,833,772 1,828,607 1,932,423 Balance Sheet Data Year Ended December 31, (in thousands) Working capital $ Total assets Share capital and additional paid-in capital Shareholders' equity $ 3.B.Capitalization and Indebtedness Not applicable. 6 3.C.Reasons for the Offer and Use of Proceeds Not applicable. 3.D.Risk Factors Investing in our ordinary shares involves a high degree of risk and uncertainty. You should carefully consider the risks and uncertainties described below before investing in our ordinary shares. If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be harmed. In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Related to Our Business We have a history of operating and net losses. We may not achieve or sustain profitability in the future. Although we reported a profit in 2005, we incurred operating and net losses from fiscal year 2002 through 2004 and again from fiscal year 2006 through 2009 and we may incur losses in the future. In 2009 we had a record high net loss. As of December 31, 2009, our accumulated deficit was $34.3 million. We will need to generate revenues as well as manage our costs to obtain profitability. Our revenues may not grow or continue at their current level. In addition, in order to meet expanding sales and operations requirements, our expenses may increase. As a result, net cash outflows may continue for the near term, and we may again incur net operating losses. If our revenues do not increase, or if our expenses increase at a greater pace than our revenues, profitability may not be achieved or sustained. We may not be able to sustain or increase profitability on a quarterly or annual basis. Even if we maintain profitability, we cannot assure that future net income will offset our cumulative losses. Severe global economic conditions may materially adversely affect our business. Our business and financial condition are substantially affected by global economic conditions. Starting in late 2008 and lasting through much of 2009, a steep downturn in the global economy sparked by uncertainty in credit markets and deteriorating consumer confidence, reduced technology spending by many organizations. Although the global economy showed signs of recovery by the end of 2009 and the beginning of 2010 ,should the economic slowdown resume, it may cause our customers to reduce or postpone their technology spending significantly, which could result in reductions in sales of our products, longer sales cycles, slower adoption of new technologies and increased price competition, which would have a material adverse effect on our business, operating results and financial condition. We may need to raise additional financing in the future.If adequate funds are not available on terms favorable to us, our operations and growth strategy will be materially adversely affected. On December31, 2009, we had cash and cash equivalents of approximately $1.6 million. Our working capital requirements and the cash flow provided by our operating activities are likely to vary greatly from quarter to quarter depending on the timing of orders and deliveries, and the payment terms offered to our customers. On June 11, 2009, we entered into a Convertible Loan Agreement with STINS COMAN, our controlling shareholder, which was amended on June 17, 2009, pursuant to which STINS COMAN agreed to loan us up to $10 million,$2.85 million of which were already extended to us. For more information, see "Item 7.B. - Related Party Transactions. As of June 23, 2010 we can borrow an additional $7.15 million. Under the Convertible Loan Agreement, we anticipate that our existing capital resources will be adequate to satisfy our working capital and capital expenditure requirements until at least June 2011. However, we may need to raise additional funds in the future in order to satisfy our working capital, capital expenditure requirements and growth strategy. If we are unable to raise additional financing when needed on terms favorable to us, our operations and growth strategy will be materially adversely affected.Ifadditional funds are raised through the issuance of equity securities or conversion of loans into equity, the percentage ownership of then current shareholders could be significantly diluted. 7 We have experienced in the past, and may experience in the future, a decrease in our sales. The sales of our enterprise sales solutions decreased in 2009 by 57% compared with year 2008 and by more than 59% compared with year 2007. There is no assurance that we will be able to return and achieve the same or higher levels of enterprise sales in the future.The sales of our carrier business solutions decreased in 2009 by almost 86% compared with year 2008 and by more than 84% compared with year 2007. There is no assurance that we will be able to return and achieve the same levels of carrier sales in the future. We may experience significant fluctuations in our quarterly financial performance. Our quarterly results of operations may be subject to significant fluctuations due to several factors, including the size, timing and shipment of orders; customer budget cycles and budgetary freezes; the timing of introductions of new products or product upgrades by us and our competitors; customer order deferrals in anticipation of new products or product upgrades; the mix of product sales; software and hardware development problems; product quality problems; product pricing; our effective provision of customer support; the relatively low level of general business activity during the summer months in the European market; and other factors. Moreover, because end-users of our enterprise solutions typically request delivery within two weeks of placement of their orders (which generally follows extensive sales efforts over an extended period of time), a majority of our sales in each quarter have resulted from orders placed in that quarter. The deferral of any large order from one quarter to another could materially adversely affect our results of operations for the previous quarter. Similarly, carrier sales are relatively large orders, and their postponement from one quarter to another could materially adversely affect our results of operations for the previous quarter. For the foregoing reasons, we believe that quarter-to-quarter comparisons of our results of operations are not necessarily meaningful and that our results of operations in any particular quarter should not be relied upon as indications of future performance. Furthermore, fluctuations in our operating results may cause volatility in the price of our ordinary shares. We have a very limited order backlog. As a result, if revenue levels for any quarter fall below our expectations, our earnings will decrease. We have a very limited order backlog, which makes revenues in any quarter dependent primarily on orders received and delivered in that quarter. A delay in the recognition of revenue, even from one customer, may have a significant negative impact on our results of operations for a given period. We base our decisions regarding our operating expenses on anticipated revenue trends, and our expense levels are relatively fixed, or require some time for adjustment. Because only a small portion of our expenses varies with our revenues, if revenue levels fall below our expectations, our earnings will decrease. We depend upon independent distributors, representatives and strategic alliance partners to sell our products to customers. If our distributors, representatives and strategic alliance partners do not sell our products, our revenues will suffer. Our sales strategy includes direct sales to end-users as well as sales through independent distributors, for resale to integrators or through strategic alliance partnerships with original equipment manufacturers, commonly referred to as OEM. We are highly dependent upon acceptance of our products and solutions by such distributors, strategic alliance partners and integrators and their active marketing and sales efforts relating to our products and solutions. Moreover, a substantial majority of our distributors are neither obligated to deal with us exclusively nor contractually subject to minimum purchase requirements with respect to our products and solutions.Increasing competition among providers of products or solutions competitive with ours has strengthened the position of our distributors and other customers to negotiate favorable terms of sale. Under such conditions, our operating results could be materially adversely affected. Certain of our distributors are permitted to sell competing products or solutions, and there can be no assurance that any of them will continue, or prioritize, marketing and supporting our products or solutions. Certain of our distributors are the only entities engaged in the distribution of our products or solutions in their respective geographical areas. In addition to the independent distributors mentioned above, we also have strategic alliances and relationships with five major cabling companies: 3M, Brand-Rex (acquired by The Gores Group LLC), Belden/CDT (previously known as Nordx), ADC (previously known as Krone) and Furukawa (Brazil). We are highly dependent upon their acceptance of, and active marketing and sales efforts relating to, our products and solutions. Our results of operations could be materially adversely affected by changes in the financial condition of a distributor, representative or strategic alliance partner, which could occur rapidly, or by changes in the business or marketing strategies of the distributor, representative or strategic alliance partner. There can be no assurance that we will retain our current distributors, representatives or strategic alliance partners, or that, if we terminate or lose any of such distributors, representatives or strategic alliance partners, we will be successful in replacing them on a timely basis or at all with another suitable distributor, representative or strategic alliance partner. Any such changes in our distribution channels, and particularly the loss of a major distributor, representative or strategic alliance partner, could materially adversely affect our business, financial condition and operating results. 8 Our carrier products generally have long sales cycles, which increase our costs in obtaining orders and reduce the predictability of our earnings. The market for our carrier solutions consists of telephone companies, commonly referred to as telcos. Because of the large size and institutional nature of most telcos and the degree of governmental regulation to which they are often subject, companies (such as ourselves) which seek to market their products and services to telcos must often engage in sales efforts over an extended period of time, sometimes years, and provide a significant level of education to prospective telco customers regarding the use and benefits of such products or services. As a result, sales of carrier solutions to telcos require a lengthy sales cycle from the commencement of marketing efforts to the consummation of an actual transaction and may involve significant expenditures which may not be offset (on a timely basis or at any time) by revenues. Delays in the sales cycle of our products could also result in significant fluctuations in our quarterly operating results and reduce the predictability of our earnings. We must develop new products and enhancements to existing products on a timely and cost-effective basis to remain competitive. The markets for our products are characterized by rapidly changing technology, changing customer requirements, relatively short product lifecycles, evolving industry standards and frequent new product introductions. Changes in technologies, customer requirements and industry standards and new product introductions by our existing competitors or by new market entrants could reduce the markets for our products or require us to develop new products. In addition, new or enhanced products developed by other companies could be incompatible with our products. Therefore, our timely access to information concerning, and our ability to anticipate, changes in technology and customer requirements and the emergence of new industry standards, as well as our ability to develop, manufacture and market new and enhanced products successfully and on a timely basis, will be significant factors in our ability to remain competitive. We are currently evaluating a number of potential products, some of which will endeavor to address emerging technologies. There can be no assurance that we will be successful in identifying new technologies, that our potential products will be successful or profitable, or that we will not encounter technical or other difficulties that could delay the introduction of these or other new or enhanced products in the future. As a result of the need to develop new and enhanced products, we expect to continue making substantial investments in research and development. Some of our research and development activities may relate to long-term projects, and revenues from products resulting from these activities may not be received for a substantial time, or at all.Certain products sometimes contain undetected errors or "bugs," which can cause delays in product introductions or require design modifications. In addition, it often takes several months before the manufacturing costs of new products stabilize, which may adversely affect operating results during such period. If we are unable to introduce new or enhanced products on a timely and cost-effective basis and to gain market acceptance for such products, our business, financial condition and results of operations may be materially adversely affected. In May 2010 we announced that we are broadening our business to take advantage of new laser technologies developed in co-operation with STINS COMAN. A laser-based speed camera is currently in the final development and certification stage, and is expected to be ready for launch by the beginning of the fourth quarter. There is no assurance that we will be able to finish the development on time and pass the safety regulation needed for a laser based product. We do not have previous experience in this line of products. Even if we will overcome the technological barriers it is difficult to forecast the market response to this technology. 9 If new products we recently introduced or expect to introduce in the near future fail to generate the level of demand we originally anticipated, we will realize a lower than expected return from our investment in research and development with respect to those products, and our results of operations may suffer. Our success is dependent, in part, on the willingness of our customers to transition or migrate to new products, such as the SiteWiz™ solution we introduced in 2008 and the Paladin™ product we introduced in 2009. We are involved in a continuous process of evaluating changing market demands and customer requirements in order to develop and introduce new products, features and applications to meet changing demands and requirements. We need to be able to interpret market trends and the advancement of technology in order to successfully develop and introduce new products, features and applications. If potential customers defer transition or migration to new products, our return on our investment in research and development with respect to products recently introduced or expected to be introduced in the near future will be lower than we originally anticipated and our results of our operations may suffer. For example, we have recently launched a strategic new product family, Paladin™, which offers solutions for real-time, active environment and security management, and marks our entrance to a new business line which we call Environment and Security Management. There is no assurance that the market or demand for Paladin™ will develop as rapidly as we expect or at all, or even if such market develops, that we will be successful in marketing and selling Paladin™ and growing revenues to justify our investments. Some of our competitors have greater resources than us, which may limit our ability to effectively compete with them. The markets for our products and solutions are very competitive and we expect that competition will increase in the future. Increased direct and indirect competition could adversely affect our revenues and profitability through pricing pressure, loss of market share and other factors. Many of our competitors are far larger, have substantially greater resources (including financial, technological, manufacturing and marketing and distribution capabilities) and are much more widely recognized than we are. These characteristics may provide a substantial advantage to our competitors in the eyes of end-users of enterprise and carrier solutions, who typically rely upon such products and solutions to perform or support critical functions. There can be no assurance that we will be able to compete successfully against existing or new competitors as the market for our products and solutions evolves and the level of competition increases. Moreover, there can be no assurance that we will be able to differentiate our products and solutions from the products and solutions of our competitors or to develop or introduce successfully new products and solutions that are less costly or offer better performance than those of our competitors. In addition, our existing and prospective competitors may have established, or may establish in the future, relationships with our existing and potential customers including our OEM customers, which could have a material adverse effect on our ability to compete. Our failure to manage our corporate expansion or contraction effectively could have a material adverse effect on our business, financial control and results of operations. In 2005 and 2006, we increased our operational expenses as a result of a significant increase in our revenues compared with 2004. This growth placed a significant strain on our management, operational, financial and other resources. Any future growth or contraction may increase this strain. Following a decrease in our sales and margins, we instituted significant work force reductions and cost cutting measures in the third quarter of 2007. In 2009, as a result of the global economic crisis which affected us severely and caused a sharp decrease in our sales, we launched a work force reduction and cost cutting measures which included cutting approximately 35% of our workforce. Furthermore, all or a portion of the expenses associated with any expansion of our operations may be incurred prior to the generation of any associated revenues, and the savings associated with cutbacks may not be realized prior to the decrease in associated revenues.If there is a substantial increase in demand in, or orders for, our products, we may not have the capacity to increase production using our existing reduced staff and may be unable to timely hire and train new employees.As a result, we could lose business to competitors with greater capacity and flexibility. If we are unable to manage our corporate expansion or contraction, there could be a material adverse effect on our business, financial condition, and results of operations. If our suppliers and subcontractors are not able to provide us with adequate supplies of certain components used in our products, we may not be able to deliver sufficient quantities of our products to satisfy demand. Certain components used in our products and solutions are presently available from, or supplied by, only one sourceand certain other components are only available from limited sources. Although we do not have long-term supply contracts with most of our existing suppliers, we have generally been able to obtain supplies of components in a timely manner and upon acceptable terms. There can be no assurance that delays in key component or product deliveries will not occur in the future due to shortages resulting from the limited number of suppliers or the financial condition or other difficulties of such suppliers. Any inability to obtain sufficient key components or to develop alternative sources for such components, if and as required in the future, could result in delays, interruptions or reductions in product shipments, which could have a material adverse effect on our customer relationships and, in turn, on our business and results of operations. 10 Our success depends on our ability to attract, train and retain highly qualified sales, technical and customer support personnel. Our future performance depends in large part on the continued service of our key technical, sales and management personnel. None of our key personnel is bound by an employment agreement requiring service for any defined period of time. If we are unable to retain members of our management and key employees, we must successfully manage transition and replacement issues that may result from such departures. Our future performance also depends on our ability to attract skilled personnel in the future. There can be no assurance that we will be successful in attracting, training, assimilating or retaining, on a timely basis and at a reasonable cost, all the personnel that we may require, or that we will not encounter difficulties as we integrate new personnel into our operations. Our inability to integrate such personnel into our operations or to manage our growth effectively could have a material adverse effect on our business, financial condition and results of operations. Our profitability could suffer if third parties infringe upon our proprietary technology or if our products infringe on the intellectual property rights of others. Our success is highly dependent upon our proprietary technology. We rely upon a combination of patents, patent applications, contractual rights, trade secrets, copyrights, non-disclosure agreements and technical measures to establish and protect our proprietary rights in our products, systems and technologies. We hold patents on our Patch-View and PairView technologies and some of our cabling products. These patents expire in 2025, 2015 and 2024, respectively. We also have several patents and design patents pending on our new products. In addition, we enter into nondisclosure and confidentiality agreements with our employees and with certain suppliers and customers with access to sensitive information. There can be no assurance that the steps we have taken to protect our proprietary rights will be adequate to prevent misappropriation of our technology or independent development or sale by others of our technology or of products or solutions with features based upon, or otherwise similar to, our own. In addition, although we believe that our technology has been independently developed and that none of our technology or intellectual property infringes on the rights of others, there can be no assurance that we do not and will not so infringe or that third parties will not assert infringement claims against us in the future. In the case of infringement, we would, under certain circumstances, be required to modify our products or intellectual property or obtain a license to permit their continued use. There can be no assurance that we would be able to do either in a timely manner or upon acceptable terms and conditions, and any failure to do so could have a material adverse effect on our business, financial condition, and results of operations. In addition, if future litigation were to become necessary to protect trade secrets, know-how or other proprietary rights owned by us, to defend ourselves against claimed infringement of the rights of others, or to determine the scope and validity of our proprietary rights or those of others, such litigation could result in substantial cost to us and diversion of our management's attention. Adverse determinations in any such litigation or proceedings also could subject us to significant liabilities to third parties and could prevent us from manufacturing, selling or using certain of our products, any of which could have a material adverse effect on us. There can be no assurance that we will have the resources to defend or prosecute a proprietary rights infringement action. In addition, the laws of foreign jurisdictions where we sell and seek to sell our products may afford little or no protection of our intellectual property rights.We cannot assure you that the protection provided to our intellectual property rights by the laws and courts of foreign nations will be substantially similar to the remedies available under U.S. law.We also cannot assure you that third parties will not assert infringement claims against us based on foreign intellectual property rights and laws that are different from those established in the United States. The conditions in the many countries in which we sell our products could affect our ability to deliver our products or collect payment. We currently market our products and solutions in numerous countries and are subject to many risks associated with international sales, including limitations and disruptions resulting from the imposition of government controls, national standardization and certification requirements, export license requirements, economic or political instability, trade restrictions, changes in tariffs, currency fluctuations and difficulties in managing international operations. Any of these risks could have a material adverse effect on our ability to deliver our products, solutions and services on a competitive and timely basis, or to collect payments from customers in these countries and on our results of operations. Although we have not yet encountered significant difficulties in connection with the sale of our products and solutions in international markets, there is no assurance that we will not encounter such difficulties in the future or that one or more of these factors will not have a material adverse effect on our business, financial condition and results of operations. 11 We are subject to European regulations that require us to use components based on environmentally friendly materials and we may become subject to other environmental laws and regulations. We are subject to regulations requiring the use of “environmentally friendly” materials in equipment, including the 2006 European Community directive, also known as the RoHS directive, under which producers of electrical and electronic equipment may not place new equipment containing lead, mercury and certain other materials deemed to be hazardous, in amounts exceeding any relevant set maximum concentration values, on the market in the European Union. We are dependent on our suppliers for components and sub-system modules to comply with these requirements. Specifically, our inability or failure to comply with these regulations may restrict us from conducting certain business in the European Union or elsewhere and could have a material adverse affect on our results of operations. To our knowledge, compliance with environmental laws and regulations has had no material effect on our operations to date. However, we could incur substantial costs, including cleanup costs, fines and civil or criminal sanctions, third-party damage or personal injury claims, if we were to breach environmental laws, if our products were found not to comply with environmental laws or if we become subject to newly enacted environmental laws and regulations in the markets in which we operate. We may be subject to possible warranty claims from our customers. Our product warranties permit customers to return for repair any products deemed to be defective. It is our policy to grant a warranty to the hardware parts of our products for periods ranging from 12 to 36 months. This policy does not apply to the SMART Cabling System, SMART GIGA Cabling System and CLASSix Cabling Systems, which when installed by a certified cabling installer, and registered by us, are granted 15-year and 20-year system warranties, respectively. These warranty periods are customary in the structured cabling industry, but significantly longer than product warranties generally offered in other industries. Although no material warranty claims have been asserted against us in the past with respect to our structured cabling products, we cannot assure you that such claims will not be asserted in the future. If asserted, such claims may have a material adverse effect on our business, financial condition and results of operation. If we fail to maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, it could have a material adverse effect on our business, operating results, investor confidence and stock price. The Sarbanes-Oxley Act of 2002 imposes certain duties on us. Our efforts to comply with the management assessment requirements of Section 404, which apply to our financial statements beginning with year 2007, have resulted in increased general and administrative expenses and a devotion of management time and attention to compliance activities, and we expect these efforts to require the continued commitment of significant resources. If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting. We may also identify material weaknesses or significant deficiencies in our internal control over financial reporting. In addition, our internal control over financial reporting has not yet been audited by our independent registered public accounting firm. In the future, if we are unable to assert that our internal controls are effective; our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation and/or sanctions by regulatory authorities, and could have a material adverse effect on our business and operating results, investor confidence in our reported financial information, and the market price of our ordinary shares. Changes in exchange rates between currencies may negatively impact our costs. Most of our revenues are denominated in U.S. dollars or are dollar-linked.We collect a portion of our revenues in Europe in Euros while most purchases of materials and components, and most marketing costs, are denominated in dollars or dollar-linked.We incur a material portion of our expenses, principally salaries and related personnel expenses, in Israel, in NIS. As a result, we are exposed to several risks, including that either the NIS or the Euro may increase in value relative to the dollar. If either of such events occurs, the dollar cost of our operations in Israel or Europe will increase and our dollar-measured results of operations will be adversely affected.In 2009 on an average yearly basis, there was an increase of approximately 10% in value of the dollar in relation to the NIS (following a decrease of approximately 13% in 2008) and there was a decrease of approximately 5% in the value of the Euro in relation to the dollar (following an increase of approximately 7% in 2008). In 2009 the total influence of these two changes was immaterial. We cannot assure you that we will not be materially affected in the future from currency exchange rate fluctuations or the rate of inflation in Israel. If the value of the NIS or the Euro continues to rise in value, relative to the dollar, our business and financial condition could continue to be negatively impacted. 12 Changes in our senior management may cause uncertainty in, or be disruptive to, our business. We have recently experienced significant changes in our senior management. In June 2008, in connection with the acquisition of our control by STINS COMAN, Messrs. Sergey Anisimov and Boris Granovsky joined our Board of Directors, replacing Messrs. Yehuda Zisapel and Meir Barel. Mr. Anisimov was appointed Chairman, replacing Yehuda Zisapel who served as our Chairman since 1989. In addition, Mr. Avi Kovarsky has been appointed as our Chief Executive Officer, replacing Mr. Doron Zinger, who served as our Chief Executive Officer since June 2005. In March 1 2010 Mr. Eran Ayzik was appointed as the new Chief Financial Officer, replacing Ms. Simona Green, who had served as our Vice President of Finance since 2001. In addition, during 2009 and 2010, several other individuals joined and left our Board of Directors and senior management. The difficulties inherent in transitioning the Company under the leadership of new management, particularly a new Chief Executive Officer, and assimilating new management personnel into our corporate culture, may be disruptive to our business, and, during the transition period, there may be uncertainty among investors, vendors, employees and others concerning our future direction and performance. Risks Related to our Relationship with STINS COMAN STINS COMAN beneficially owns 68.3% of our ordinary shares and may therefore be able to control the outcome of matters requiring shareholder approval. As of June 9, 2010, STINS COMAN beneficially owned 68.3% of our outstanding ordinary shares.Accordingly, STINS COMAN has, subject to special approvals required by Israeli law for transactions involving controlling shareholders, sufficient voting power to elect all of our directors (subject to the provisions of the Companies Law with regard to outside directors), control our management, and approve or reject any merger or similar transaction. STINS COMAN may increase its shareholdings pursuant to the terms of the Convertible Loan Agreement entered between RiT and STINS COMAN on June 11, 2009. This concentration of ownership of our ordinary shares could delay or prevent proxy contests, mergers, tender offers, open-market purchase programs or other purchases of our ordinary shares that might otherwise give our shareholders the opportunity to realize a premium over the then-prevailing market price for our ordinary shares. This concentration of ownership may also adversely affect our share price.In addition, the market price of our ordinary shares may be adversely affected by events relating to STINS COMAN that are unrelated to us. We may be affected by transactions with STINS COMAN. We are engaged and may in the future engage in transactions with STINS COMAN or its affiliates. In particular, STINS COMAN (1) is our non-exclusive distributor in the Commonwealth of Independent States market, or CIS market, for our enterprise products since 1994 and for our carrier products since the end of 2008,(2)has entered into a Convertible Loan Agreement with us, and (3) has entered into a Product Alliance Agreement with us. We believe that such transactions are beneficial to us and are, or will be, conducted upon terms, which are no less favorable to us than would be available to us from unaffiliated third parties. However, you should be aware that STINS COMAN could, subject to compliance with provisions of Israeli law concerning related-party transactions, exercise their influence over our affairs in their own interest.See "Item 7.B. –Related Party Transactions." Some members of our board of directors may have conflicts of interest with us. Two of the members of our board of directors are executive officers and directors of STINS COMAN.These individuals may have conflicts of interest with respect to business opportunities and similar matters that may arise in the ordinary course of the business of STINS COMAN and us and could favor STINS COMAN in negotiations or relationships between STINS COMAN and us. 13 Risks Related to Our Ordinary Shares Our share price has decreased significantly and could continue to fluctuate significantly. The market price for our ordinary shares has been volatile. The market price for our ordinary shares had a historical downward trend during the past years.There can be no assurance that the volatility and downward trend will not continue.If revenues or earnings in any quarter fail to meet the investment community's expectations, there could be an immediate impact on our share price.Our share price may also be affected by broader market trends or the economic and political situation in the Middle East and worldwide.A substantial decrease in market price of our ordinary shares could frustrate our efforts to raise funds through both debt and equity, discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition, and results of operations. We may not satisfy the NASDAQ Capital Market's requirements for continued listing.If we cannot satisfy these requirements, NASDAQ could delist our ordinary shares. In addition, we recently recived a NASDAQ notification Deficiency Letter regarding stockholders' equity. Our ordinary shares are listed on the NASDAQ Capital Market, or NASDAQ, under the symbol RITT. To continue to be listed on NASDAQ, we need to satisfy a number of conditions, including a minimum bid price of at least $1.00 per share, a market value of our publicly held shares, or MVPHS, of at least $1 million and stockholders' equity of at least $2.5 million. In December 6, 2007, we received a NASDAQ Staff Deficiency Letter indicating that, for the 30 consecutive business days prior to the date of the letter, the bid price of our ordinary shares closed below the minimum bid price requirement of $1.00 per share. In August 2009, we effected a one-for-eight reverse split of our ordinary shares, and accordingly the par value of the ordinary shares was changed to NIS 0.8 per share. Following such reverse share split and as of the date of this annual report, the bid price of our ordinary shares satisfies the minimum $1.00 bid price required by NASDAQ. Following our net losses incurred during the first quarter of 2010, our shareholders’ equity decreased below the $2.5 million required by theNASDAQ listing requirements. For solving this, on June 9, 2010, STINS COMAN converted $1.5 million of the loan amount received under the Convertible Loan Agreement dated June 11, 2009 (as amended on June 17, 2009) with STINS COMAN into 615,485 of our ordinary shares. Following such conversion, of debt to equity, our shareholders' equity increased by approximately $1.5 million, that enabled us to meet the NASDAQ Capital Market continuing listing requirements regarding minimum shareholders' equity of $2.5 million. Despite such efforts, on June 17, 2010, we received a Nasdaq Staff Deficiency Letter indicating that, according to our first quarter results, we were not in compliance with the Nasdaq Capital Market’s $2,500,000 minimum stockholders’ equity requirement, giving the Company 45 days to demonstrate a plan for returning to compliance. We belive that the debt to equity conversion set forth above has substantially solved that problem and that currently we are in compliance with Nasdaq's minimum stockholders' equity requirement. We intend to follow the Nasdaq’s procedures for presenting these facts within 45 days, and expect to receive formal confirmation of continued compliance and approval of continued listing. We cannot assure you that we will be able to satisfy the minimum bid, or continue to meet the MVPHS, shareholders' equity or other continued listing requirements of NASDAQ in the future. If we are delisted from NASDAQ, trading in our ordinary shares may be conducted, if available, on the "OTC Bulletin Board Service" or, if available, another medium.In the event of such delisting, an investor would likely find it significantly more difficult to dispose of, or to obtain accurate quotations as to the value of our ordinary shares, and our ability to raise future capital through the sale of our ordinary shares could be severely limited. In addition, if our ordinary shares were delisted from NASDAQ, our ordinary shares could be considered a "penny stock" under the U.S. federal securities laws.Additional regulatory requirements apply to trading by broker-dealers of penny stocks that could result in the loss of an effective trading market for our ordinary shares. 14 The sale of a substantial number of our ordinary shares in the public market, or the expectation thereof, could materially adversely affect the market price of our ordinary shares and our ability to raise capital through an offering of securities. As of June 9, 2010, we had 3,219,913 ordinary shares issued and outstanding, approximately 0.2 million of additional ordinary shares which are issuable upon exercise of outstanding options and an additional0.2 million ordinary shares which are reserved for issuance pursuant to options which may be granted under our stock option plan.Sales of the ordinary shares previously issued in private placements, sales of the ordinary shares issuable upon exercise of options, or even the prospect of such sales, could materially adversely affect the market price of our ordinary shares and our ability to raise capital through our offering of securities at acceptable prices. A substantial decrease in the market price of our ordinary shares could also discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition, and results of operations. We do not intend to pay dividends. We have never declared or paid any cash dividends on our ordinary shares. We currently intend to retain any future earnings to finance operations and to expand our business and, therefore, do not expect to pay any cash dividends in the foreseeable future. Risks Related to Operating In Israel Conditions in Israel affect our operations and may limit our ability to produce and sell our products. We are organized under the laws of the State of Israel and a substantial portion of our assets and our principal operations, are located in Israel. Consequently, our operations, financial condition and results of operations are directly influenced by economic, political and military conditions in and affecting Israel. We could be adversely affected if major hostilities involving Israel should occur, or if trade between Israel and its present trading partners is curtailed. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and the Arab countries in the region. A state of hostility, varying in degree and intensity, has led to security and economic problems for Israel.Since October 2000, there has been a high level of violence between Israel and the Palestinians which has strained Israel's relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. The election in 2006 of representatives of the Hamas movement to a majority of the seats in the Palestinian Legislative Council and its subsequent seizure of control of the Gaza strip have created additional unrest and uncertainty in the region. Further, in the summer of 2006, Israel engaged in a war with Hezbollah, a Lebanese Islamist Shiite militia group, which involved thousands of missile strikes and disrupted most day-to-day civilian activity in northern Israel. Thereafter, thousands of missiles were fired from Gaza at population centers in southern Israel, leading to an armed conflict between Israel and the Hamas in January 2009. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons.Any future armed conflicts or political instability in the region, including acts of terrorism or any other hostilities involving or threatening Israel, would likely negatively affect business conditions and harm our results of operations. In addition, several countries restrict business with Israel and Israeli companies and additional countries may restrict doing business with Israel and Israeli companies as a result of the increase in hostilities.These restrictive laws and policies may harm the expansion of our business.We cannot predict whether or not a full resolution of these problems will be achieved, the nature of any such resolution, or any consequences that any of these factors may have on the Israeli economy or us. Our results of operations may be negatively affected by the obligation of some of our key personnel to perform military service. Some of our executive officers and employees in Israel are obligated to perform military reserve duty annually. In addition, they may also be further subject to being called to active duty at any time under emergency circumstances and could be required to serve in the military for extended periods of time.This could disrupt our operations and harm our business.Prolonged loss of the services of our key personnel due to army service could result in a material adverse effect on our business, financial condition and results of operations. 15 Reduction or termination of our tax and other benefits from government programs resulting from our failure to meet certain conditions or otherwise could have a material adverse effect on our business, financial condition and results of operations. We are entitled to receive certain tax benefits under Israeli law for investment programs in our production facilities that are designated as "Approved Enterprises". To maintain our eligibility for these tax benefits, we must continue to meet several conditions. If we fail to comply with these conditions in the future, the tax benefits received could be cancelled. The termination or reduction of the tax benefits could have a material adverse effect on our business, financial condition, and results of operations. To date, we have not utilized such benefits. For more information about Approved Enterprises, see "Item 10.E. –Israeli Tax Considerations – Law for the Encouragement of Capital Investments, 1959" below and Note 7(B) to the Consolidated Financial Statements included elsewhere in this annual report. Because we have received grants from the Office of the Chief Scientist, we are subject to on-going restrictions. We have received grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, known as the Chief Scientist, for research and development programs and we may apply for further grants in the future. In order to maintain our eligibility for these grants, we must meet specified conditions, including paying royalties with respect to grants received. If we fail to comply with these conditions in the future, sanctions might be imposed on us, such as the grants could be cancelled and we could be required to refund any payments previously received under these programs.Any products developed with these grants are required to be manufactured in Israel, unless we obtain prior approval of a governmental committee and pay increased royalties. In addition, the terms of the Chief Scientist’s grants limit our ability to transfer know-how developed under an approved research and development program outside of Israel. The Government of Israel has reduced the grants available under the Chief Scientist's program in recent years, and this program may be discontinued or curtailed in the future.If we do not receive these grants in the future, we will have to allocate other funds to product development at the expense of other operational costs. For more information about grants from the Chief Scientist, see "Item 5.C. – Research and Development, Patents and Licenses" below. It may be difficult to enforce a U.S. judgment against us, our officers and directors and our auditors, or to assert U.S. securities laws claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our directors and officers, substantially all of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, because the majority of our assets and investments, and substantially all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of them may not be collectible within the United States. We have been informed by our Israeli legal counsel, that it may be difficult to assert U.S.securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on a violation of U.S.securities laws because Israel is not the most appropriate forum to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S.law is applicable to the claim. If U.S.law is found to be applicable, the content of applicable U.S.law must be proved as a fact, which can be a time-consuming and costly process. Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel addressing these matters. Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. final judgment in a civil matter, including judgments based upon the civil liability provisions of the U.S.securities laws and including a monetary or compensatory judgment in a non-civil matter, provided that: · the judgment is enforceable in the state in which it was given; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; 16 · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the U.S. court. Provisions of Israeli law and our Articles of Association may delay, prevent or make difficult a change of control and therefore depress the price of our stock. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making an acquisition of our company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger the surviving company will be unable to satisfy the obligations of any of the parties to the merger. These provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us.Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. See “Item 10.B. - Additional Information — Memorandum and Articles of Association — Anti-Takeover Provisions; Mergers and Acquisitions.” ITEM 4.INFORMATION ON THE COMPANY 4.A.History and Development of the Company Corporate History and Details RiT Technologies Ltd. was incorporated in Israel and commenced operations in 1989. We are a company limited by shares and operate under Israeli law. The principal legislation under which we operate is the Companies Law, which replaced most of the provisions of the Companies Ordinance effective as of February 1, 2000. Our main offices are located at 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel, telephone number +972-3-645-5151. Our address on the Internet is http://www.rittech.com. The information on our website is not incorporated by reference into this annual report. Our agent in the United States is RiT Technologies, Inc., which was incorporated in 1993 under the laws of the State of New Jersey and is located at 900 Corporate Drive, Mahwah, New Jersey 07430, telephone number +1-201-512-1970. Our U.S. subsidiary is primarily engaged in the selling and marketing of our products in the Unites States. We became a publicly-traded company on the NASDAQ Global Market (formerly known as the NASDAQ National Market), traded under the symbol RITT upon our initial public offering on July 22, 1997. The listing of our shares was transferred to the NASDAQ Capital Market (formerly knows as the NASDAQ SmallCap Market) on January 12, 2004, and our ordinary shares are still traded under the symbol RITT. Major Business Developments In June 2010, we issued 615,485 ordinary shares to STINS COMAN in connection with the conversion of approximately $1.5 million from the loan given to us by STINS COMAN pursuant to a Convertible Loan Agreement, dated June 11, 2009, as amended on June 17.As a result of these transactions, as of June 9, 2010, STINS COMAN owns 2,198,817 of our outstanding ordinary shares Representing approximately 68.3% of our outstanding shares. For more information, see “Item 7.B. – Related Party Transactions.” During 2009, we suffered a sharp decrease in our sales, as a result of which we implemented a worldwide reorganization and cost cutting plan, primarily through a workforce reduction, during the last quarter of 2009 and the first quarter of 2010. InMay 13, 2010 we announced that we are broadening its business to take advantage of new laser technologies developed in co-operation with STINS COMAN. We intend to leverage these new technologies to launch new product lines, thereby expanding our addressable market significantly. In connection therwith,we have executed a Product Alliance Agreement with STINS COMAN,dated February 19,2010.see "Item 7.b.-Related Party Transactions." 17 Our first new product will be a highly accurate laser-based speed camera designed for use by traffic police. The product is designed to be used by officials to instantaneously measure and document the speed of cars in all types of traffic environments in ways that are highly defensible in court. The product’s use of advanced innovative optical laser technology will make its measurements much more accurate than those taken by other speed cameras on the market, and will give it greater range. This solution is also useful for other types of enforcement agencies, such as the coast guard and others. The laser-based speed camera is currently in the final development and certification stage, and is expected to be ready for launch by the beginning of the fourth quarter 2010. There is no assurance that we will be able to finish the development on time and pass the safety regulation needed for a laser based product. We do not have previous experience in this line of products. Even if we will overcome the technological barrier it is difficult for us to forecast the market response to this technology. Principal Capital Expenditure and Divestitures During 2009, our capital expenditures totaled approximately $0.1 million (compared to $0.1 million during 2008 and $0.3 million during 2007), all of which was used for machinery, computers and research and development equipment purchases.Other than future capital expenditures of the types and consistent with the amounts described above, we have no significant capital expenditures in progress. During 2006 and 2008, we did not make any significant divestitures. In 2007, as a result of a change in our development strategy, we wrote off certain redundant development property and equipment in the amount of $0.26 million. During 2008 and 2009, we did not make any significant divestitures. 4. B.Business Overview Overview Enterprise Solutions More than a decade ago, we introduced the concept of Intelligent Physical Layer Management Solutions (IPLMS) which consists of our smart cabling system integrated with our real time management application, and today we are the leading player in the Intelligent Infrastructure Management (IIM) market which expands the IPLMS concept to additional infrastructure elements such as data center cabinets, power infrastructure and others. Our advanced products are designed to maximize the value of infrastructure and network investments through tools that enable effective planning and deployment, optimized daily operation and comprehensive visibility and control. Our solutions also enhance network continuity and reduce network cost of ownership. The increasing demand for network bandwidth, business applications and a variety of additional services has led to a continuing evolution in requirements and standards for business continuity, high performance and maximal asset utilization. Upon our inception, we responded to this need by developing structured cabling products, specifically our SMART Cabling SystemTM, an end-to-end network infrastructure solution which provides the required end-to-end connectivity solutions for both copper and fiber. In 1999, we introduced our Category 6 cabling product line, CLASSix, which supports cutting edge data communication protocols such as Gigabit Ethernet. It enables builders of new infrastructure to prepare for the increasing bandwidth requirements. Building upon our foundation in structured cabling products, we developed and introduced PatchView™, our intelligent infrastructure management solution in 1999. PatchView™ provides real-time connectivity information with respect to the data network's connectivity infrastructure and significantly enhances the control, maintainability and visibility of the network, as well as reducing the total cost of ownership. In 1999, we introduced our PatchView™for the Enterprise™ software ("PV4E"). PV4E leverages our unique ability to identify infrastructure connections in real-time and extends the capability to all network resources, from physical connectivity components to switches, servers, PCs and other hard and soft, active and passive, network components. In 2004, we launched PVMax™, a new hardware platform for PatchView™. During the course of 2005, we introduced the Category 7 STP cabling solution, Versions 4 and 4.1 of the PV4E network management software and also a RiT private label version of a midspan Power over Ethernet solution. In 2006, we introduced our SMARTen 10GB cabling solution, our Management Dashboard application and additional features to the core PV4E product such as automated provisioning. In 2007, we launched PV4E version 5.0, the 5th generation of PV4E. With Version 5.0 of the PV4E, we have extended PV4E’s technology with additional features in the areas of automated provisioning and implementation, PDA-based field implementation support tool (SitePro) and mass data upload tool (SiteBuilder), datacenter oriented features such as integration with intelligent power and environment management and physical layer security and integration. These features were designed to meet the evolving technology needs of customers as they cope with today’s most difficult IT challenges – particularly the mobile workforce, rapidly growing datacenters, distributed infrastructures and a provisioning workload. 18 In 2008, we introduced the SiteWiz™ solution. SiteWiz™ is a software-only solution based on the foundation of the PatchView™software (PV4E) but does not include any hardware or cabling components that are part of the PatchView™solution. This means that in order to install SiteWiz the customer needs to perform only a software installation process. SiteWiz™ is mainly intended to help RIT RiT penetrate additional market segments that are not addressed by PatchView™ today. The first such segment is customers with existing infrastructure installations that would like to introduce infrastructure management but without changing or affecting the already installed infrastructure (a change required in order to install a management solution such as PatchView). Thesecond segment is that of customers that are unable to or are not interested in investing in the full PatchView solution. During 2008, we introduced additional features that were incorporated into the PV4E and SiteWiz solutions, including cable infrastructure management feature that allows the user to document the passive cabling infrastructure in detail; additional capabilities to our automatic discovery module such as generic IP phone support and multi-NIC device support; and extended out support for smart power strips, cabinets and blade servers enhancing our customers ability to effectively manage their network assets. In January 2008, we also launched a new product that complement PV4E and SiteWiz, the Report Center, a flexible and friendly report management solution that allows the users to create their own reports and easily distribute them in the organization. In January 2009, we launched a new product family, Paladin™, which offers solutions for real-time, active environment and security management, and marks our entrance to a new business line which we call Environment and Security Management.The Paladin solution, which is primarily based on technology from one of our business partners, is comprised of both hardware and software components. The hardware includes a family of controllers that can interface with and manage a wide variety of sensors and can be used to monitor a facility from the environment, safety and physical security aspects. The software includes a management system that is able to centrally manage a large number of geographically distributed controllers and provide the user with the ability to view the output of the different controllers, configure various thresholds and business rules and define various actions to be taken as a result of the controller’s input. The innovative Paladin solutions are designed for active monitoring and real-time analysis of a premises' temperature, power usage, physical access and many other environmental and security parameters. Taking a preventive rather than a reactive approach, the system consists of both software and hardware components, and is designed to interface fully and easily with the sensors and equipment of other vendors. Paladin can be deployed in a broad variety of mission-critical environments, such as data centers, communications rooms, remote unmanned stations and other facilities and can be used by utilities, telecommunications service providers, military/governmental installations, and other types of organizations.Its scalable modular architecture enables Paladin to grow with the installation, if required. In February 2010 we announced a new, enhanced version of EPV appliance-based cabling management solution aimed at large as well as small-to-medium-sized organizations. Through a significant expansion in the size of network that can be monitored, the new EPV allows large as well as small-to-medium-sized organizations to take advantage of the system’s no-risk approach towards the implementation of real-time connectivity monitoring in the communications room and remote sites.The EPV has been designed to be easy to deploy and implement, and does not require any additional software or server installation. As with previous versions, the new EPV offers straightforward, real-time access to all patching information via a user-friendly, permission-based GUI on a web browser, yet requires no compromise on sophisticated features such as email alerts, data export to Excel and task management. 19 In February, 2010 we also introduced the new Active I Technology, its new actionable graphical interface & platform. This latest technology is being introduced into RiT’s PatchView and siteWIZ products making them significantly more powerful and intuitive to use. In the future, RiT intends to use Active I in other solutions and products. As a web-based system, the Active I gives IT Managers, Facilities Managers and Integrators full visibility and control over the communications room regardless of where they are actually located. Tasks that can be completed through the Active I include the full range of IIM activities, Carrier Solutions In the carrier field, our solutions enable reliable mass verification and qualification by telcos to reduce operational costs, increase customer satisfaction and increase revenues in order to compete with other access providers of infrastructure and databases, such as wireless providers. In 1996, we introduced PairView™, a comprehensive outside plant management and qualification system. The PairView™ system enables the telcos to achieve greater operational efficiencies by identifying, recording and testing of the connectivity routing of local loop pairs – the telephone lines - and updating the telcos' databases, leading to significant savings and better control over their wire line infrastructure. In 2003, we introduced PairQ™, which addressed the requirements of the market of digital subscriber line, or DSL services, by enabling the transfer of high bandwidth communication on plain regular old telephone lines. Since not every telephone line can support these advanced services, telcos need to pre-qualify the line. The PairQ system enables accurate, easy, and fast mass DSL pre-qualification, which is an important component in large-scale DSL deployment. The system can also determine the possible supported bit rate packages for the telco to provide varying levels of service. During 2004, we introduced PairView™ Pro, the first Local Loop Mass Verification system that can identify and map all the digital services (xDSL, ISDN, etc.) carried on a line Based on the PairView™ system, the PairView™ Pro, like its predecessor, the PairView™, gathers information about the line's telephone number, type, connectivity status, electrical characteristics, and routing, unintrusively from active and inactive pairs. The result is a reliable database, which becomes a platform for more accurate billing, efficient maintenance, and effective network management. In addition, PairViewPro provides a 30% increase (over its predecessors) in the scanning speed and an improved Graphical User Interface – all of which combine to provide carriers with higher technician efficiency and an even faster return on their investment. In 2006, we introduced the PairView Sharp™, the fourth-generation of our PairView product, which enables a single technician to test and map a full 1,200 line cabinet in less than one hour - five times faster than the previous generation and it is the only tool available that works without interfering with active POTS or digital services, non-intrusively performing ANI tests on POTS and ADSL-over-POTS lines while identifying and mapping a broad variety of digital services (such as ISDN, ADLS, HDSL and PCM). In addition, in 2006 we introduced the NGPair™ that was designed for next generation street cabinet migration and automatic Main Distribution Frame and Automatic Distribution Frame (MDF and ADF, respectively) installation. It operates at the street cabinet and it enables automatic and fast mapping of all lines in the street cabinet in less than 1 hour and without interfering with the service. The same activity when being performed manually typically takes 2 people to complete in one to two days. Using the NGPair™, the cabinet migration process and the ADF installation process are performed fast, efficiently and without interfering and misconnecting customers. Furthermore, the NGPair™ system is modular and can be upgraded to perform all of the advanced and enhanced PairView Sharp™ verification capabilities. Our Strategy Our strategy is to utilize our expertise, innovative products and continued research and development activities to strengthen our position as innovators of intelligent infrastructure management and asset management solutions for improved control, utilization and maintenance of networks and data centers. We continuously seek to expand our existing markets and business by existing product enhancement and, new product introduction, and to expand into new markets. We market our products in numerous countries, including through our wholly-owned subsidiary in the United States, RiT Technologies, Inc., our representative offices in Russia and China, our local representatives in the United Kingdom, Italy, Germany, Latin America and the Czech Republic, our strategic alliance partners (OEM) worldwide and other channels of distribution, as more fully described under “Marketing Channels” below. 20 Principal Markets Enterprise Solutions: Intelligent Infrastructure Management and Structured Cabling Solutions The current trend of computer networking devices used within enterprises has resulted in a rapid growth of computer networking which has led to a decrease in hardware costs and has significantly increased the amount of network-related services.Accurate network documentation of large enterprises is vital. Organizations carry out Moves, Adds and Changes (MACs) for people and equipment on an almost daily basis. These changes must be documented accurately, which can sometimes prove very difficult when information is gathered manually and often results in inaccurate information. Companies today are also increasingly relying on mission-critical systems to keep them up and running efficiently.Disaster recovery from faults must be fast and effective to stop potential losses to the enterprise. We take an end-to-end approach to infrastructure and network management. Our enterprise product line begins with an extensive range of high-quality structured cabling components, and extends to a full suite of software and hardware products that together comprise the industry-leading PatchView™ solution. Our SMART cabling components coupled with our PVMax intelligent hardware and sophisticated PatchView for the Enterprise™ (PV4E) software applications afford full control of network connectivity.Our asset utilization automates many of today’s laborious provisioning, network planning, implementation and operational activities. We also offer SiteWiz, a powerful cable and asset management (CAM) solution, to bring intelligent infrastructure management to existing sites. PatchView and SiteWiz are designed to be integrated seamlessly with the full range of help desk applications, intrusion detection systems, and others. Our principal structured cabling solution is the SMART Cabling System that answers the needs of copper and fiber environments. It offers an extensive range ofproducts for enterprise cabling needs and comprises a wide selection of patch panels, cables, patch cords and outlets, as well as other innovative components. Our complementary products include: Dashboard, an online management tool that enables each user to track personalized Key Performance Indicators, alerts and trends and perform proactive management; SitePro, a software installed on a hand-held device (PDA), that provides the technician with detailed information about tasks that need to be performed in the communication room or datacenter in real time; SiteBuilder, an Excel based utility that enables upload of large amounts of information onto the PV4E/SiteWiz database. Our end-users of enterprise solutions are typically medium to large-size enterprises. Many of the recent purchases of our solutions were for datacenters designed to ensure maximal infrastructure and asset utilization, complete redundancy and security of information. Carrier Solutions: Access Network Data Integrity, Testing & Qualification Cable and wireless networks have intensified competition in the telecommunications industry. To remain competitive, telcos must differentiate themselves by offering additional services, such as triple play service (voice, video and data). Companies must also be at the forefront in up-to-date operational efficiency while reducing cost of ownership, and ultimately keep their customers satisfied. This has led telcos to significantly invest in the network and migrate to next generation networks (NGN) and triple play services, and to focus on increasing revenues through mass deployment of high-bandwidth services, such as digital subscriber lines (DSL), and reducing total cost of ownership (TCO) through improved maintenance efficiency plans. In this competitive industry, one of the telcos’ most valuable assets is their access network infrastructure or more precisely, their copper infrastructure in the local loop – the telephone lines. The local loop is the network of physical transmission links that connect telephone subscribers to a local telco exchange or street cabinet. The local loop is comprised of a huge number of wires (copper pairs), the location, identity, quality and functionality of which must be monitored and documented by the telcos. Typically, it contains hundreds of thousands of copper pairs spread across a large area through a number of MDFs and hundreds to thousands of street cabinets. Some copper pairs are active telephone or data lines, while others are inactive pairs reserved for future growth. Information with respect to the local loop is maintained by the telcos in large databases. This information relates to cable distribution, pair ranges on cross-connect frames, pair routings, line type (voice, data or other), assigned service, assigned phone number and electrical characteristics of the copper pair, all of which are of vital importance to the telcos in servicing and planning. 21 Telcos database updates are prone to human errors since they are based mainly on field technician reports. These reports are mostly incorrect due to repeated maintenance activities on incorrect records, which lead to labor inefficiencies – ultimately, available and unused phone lines go undetected and unused. We believe that these changes create a significant opportunity for our carrier solutions that address these industry requirements. PairView Sharp™ connects to the copper infrastructure, at various points within the local loop, and performs three tasks: · Identification and recording of the specific services provisioned on each line and the specific phone number on active lines. It also tests inactive pairs for basic line qualification. · Identification and recording of the connectivity routing of active and inactive pairs in the local loop. For each pair, PairView generates an end-to-end connectivity map, from the MDF through the various street cabinets, mapping the overall network assets and their capabilities. · After mapping and testing, the product imports the data from the telco’s database, compares it with the product's findings and updates the database automatically or manually. PairQ™ is our DSL mass loop qualification product performing mass qualification on existing copper infrastructure for DSL services provisioning. PairQ performs real wideband tests and measurements to pre-qualify hundreds of lines at a time. PairQ uses highly sophisticated, proprietary algorithms to predict the potential data rate package to be supported by each specific phone line. This data enables the telco to identify the phone lines to be used for DSL services and to guarantee a specific service level. NGPair™ is a product designed for next generation street cabinet migration and automatic MDF installation. It operates at the street cabinet and enables an automatic and fast mapping of all lines in the street cabinet in less than one hour without interfering with the service. The same activity when performed manually typically takes two people to complete in one to two days. With NGPair™, the cabinet migration process and the AMDF installation process are performed fast, efficiently and without interfering and misconnecting customers. Furthermore, the NGPair™ system is modular and can be upgraded to perform all of the advanced and enhanced PairView verification capabilities. PairGuide™ is a single point of interface to the Carrier OSS. PairGuide centrally collects the data sent from the test systems, analyzes it and updates the Carrier database to allow optimal OSP qualification and verification programs. Customized management reports are produced to further enhance the user’s decision making capabilities. Sales The manufacturing processes for our enterprise and carrier products are nearly identical, with slight adjustments for the varying nature of the products, and comprise one production line. Accordingly, our operating expenses are not segmented between the two product lines and we report the division in revenues between enterprise and carrier solutions only with respect to sales in geographic regions and major customers. Other financial descriptive information is reported on a single basis of segmentation. 22 Our total consolidated sales in 2009, 2008 and 2007, broken down by major product lines and geographical location were as follows: Classification of sales by major product lines: Year Ended December 31, (Dollars in thousands) Enterprise Solutions $ $ $ Carrier Solutions $ $ $ Classification of sales by geographical location: 1 Year Ended December 31, (Dollars in thousands) (percentage of Revenues ) (Dollars in thousands) (percentage of Revenues) (Dollars in thousands) (percentage of Revenues United States $ 20
